Citation Nr: 0109361	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of the proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which granted service connection for 
PTSD and assigned a 30 percent disability rating.

The record shows that although the veteran provided the RO 
with a written request for a travel Board hearing in April 
2000, he also informed the RO in a June 2000 letter that he 
wished for VA to resolve his appeal "real quick" and his 
attorney withdrew the hearing request during a September 2000 
RO telephone contact.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected PTSD.  He contends that 
his current symptomatology is more severe than is 
contemplated by the current 30 percent disability rating.

Initial review of the claims file discloses that the veteran 
filed a claim of entitlement to service connection for PTSD 
in February 1995.  In June 1999 the RO granted service 
connection and assigned a 30 percent disability rating 
pursuant to current regulatory criteria, only.

The current schedular rating criteria for psychiatric 
disorders including PTSD have been in effect since November 
7, 1996.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
Where a provision of law or regulation changes after a claim 
is filed or reopened, but before the conclusion of the 
administrative or judicial appeal process VA must determine 
which provision is applicable to the claim.  The applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board also finds additional factual development of this 
matter to be necessary because documentation of that aspect 
of the veteran's mental symptomatology specifically 
attributable only to service-connected PTSD is insufficient 
for rating purposes.

The claims file discloses much medical evidence documenting 
what appears to be the veteran's substantial mental 
disability.  However, the Board also finds ambiguity as to 
the extent to which his mental disability is attributable to 
service-connected PTSD.  In addition to PTSD, the veteran 
also is diagnosed with at least one organic, nonservice-
connected mental disorder.  Some medical evidence attributes 
the veteran's mental symptomatology over the past years to a 
nonservice-connected disorder.  However, an evaluation from a 
private psychologist provided to the Board in November 2000, 
accompanied by an appropriate waiver, see 38 C.F.R. 
§ 20.1304(c) (2000), presents another view.  The evaluation 
includes diagnoses for PTSD, a mood disorder and an organic 
personality syndrome due to a 1982 aneurysm.  It further 
suggests that as early as June 1987 health care professionals 
may have mistakenly attributed the veteran's "intrapsychic 
and interpersonal diminution of functioning" to a 
nonservice-connected disorder.  Instead, the psychologist 
states that "anxiety and interpersonal difficulties, lack of 
insight and psychological denial" which had been identified 
as secondary to the aneurysm also were consistent with PTSD.

A VA physician who examined the veteran in May 2000 provided 
incomplete differentiation of the veteran's mental 
symptomatologies.  The examination report includes the 
physician's estimation that the veteran's PTSD symptomatology 
was sufficiently severe as to warrant a Global Assessment of 
Functioning (GAF) score of 55.  The physician further 
estimated that taking into account symptomatology 
attributable to the effects of the veteran's cerebrovascular 
accident his GAF score would be 45.  However, this 
information constitutes inadequate evidence for rating 
purposes because the examination reports does not include a 
discussion of the rationale underlying the examiner's 
opinion, a description of specific symptomatology 
attributable only to PTSD or an assessment of the extent, if 
any, to which PTSD alone affects the veteran's employability.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran is to be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and severity of 
his service-connected PTSD as 
distinguished from a nonservice-connected 
mental disorder.  The evaluation must 
include a comprehensive mental status 
evaluation and all appropriate testing 
following the examiner's detailed review 
of the veteran's claims folder.  Upon 
completion of the examination, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric 
entity.  In addition, the examiner should 
relate the symptomatology due solely to 
PTSD, if possible, and relate how and the 
extent to which such symptoms affect his 
ability to work.  The examiner must also 
consider the severity of PTSD in terms of 
the Global Assessment of Functioning 
Scale including designation of a 
numerical score due solely to the 
service-connected PTSD and a full 
discussion of the significance of the 
score assigned.  In the event 
differentiation of symptomatology is not 
possible the examiner must so state and 
explain why.  The examiner should clearly 
set forth the rationale and bases for 
opinions expressed.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  See 
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

3.  The RO shall readjudicate the 
veteran's claim upon consideration of the 
evidence pursuant both to former and 
current PTSD rating criteria, whichever 
are more favorable to the veteran.  The 
RO's readjudication also shall be 
consistent with direction from the United 
States Court of Appeals for Veterans 
Claims.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (a claim of 
disagreement with a disability rating 
assigned contemporaneously to a grant of 
entitlement to service connection may 
require assignment of separate disability 
ratings for separate time periods 
depending upon the facts of a particular 
case).

4.  If the RO denies the benefit sought 
on appeal, it shall issue a supplemental 
statement of the case and provide the 
veteran and his representative with a 
reasonable time within which to respond.  
The RO then should return the case to the 
Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




